Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 06, 2020

The Court of Appeals hereby passes the following order:

A19A2457. STEVEN SYDOR v. THE STATE

      In January 2009, and while represented by counsel, Steven Sydor was
convicted upon a negotiated plea of guilty to 13 counts of child molestation. In
February 2019, and while still incarcerated, Sydor filed a pro se motion challenging
his sentences as failing to comply with the split-sentence mandate of OCGA § 17-10-
6.2 (b). The trial court denied that motion, and Sydor appeals pro se.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may only modify a void
sentence. Id. And a direct appeal may lie from an order denying a motion to vacate
or correct a void sentence only if the defendant raises a colorable claim that the
sentence is, in fact, void. See Harper v. State, 286 Ga. 216, 217 (1), n.1 (686 SE2d
786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). When a
sentence is within the statutory range of punishment, it is not void. Jones v. State, 278
Ga. 669, 670 (604 SE2d 483) (2004).
    A person over the age of eighteen who is convicted of a first offense of child
molestation is subject to a split sentence, which must include a mandatory-minimum
five-year prison term, followed by at least one year of probation. OCGA §§ 16-6-4
(b); 17-10-6.2 (a) (5), (b). But a trial court is permitted, in its discretion, to deviate
from the mandatory minimum sentence when it finds that certain factors are present.
See OCGA § 17-10-6.2 (c) (1); Hedden v. State, 288 Ga. 871, 874 (708 SE2d 287)
(2011). In this case, the sentencing order shows that the trial court expressly found
each of the factors designated in OCGA § 17-10-6.2 (c) (1).
      In this appeal, Sydor posits that he “met all of the requirements of a sentence
under Code § 17-10-6.2 (c) (1),” and therefore, the trial court erred when it did not
sentence him below the mandatory minimum. However, a challenge to the trial
court’s failure to impose such a downward deviation does not state a void-sentence
claim. See Jackson v. State, 338 Ga. App. 509, 510 (790 SE2d 295) (2016). “The
failure to deviate—or consider deviating—below a minimum sentence does not
render the sentence one that the law does not allow, so long as the sentences imposed
remain within the range of punishments permitted by law.” (Punctuation omitted.)
Id. Here, the record shows the child molestation sentences fell within the statutory
range of punishment permitted by law. See OCGA § 16-6-4 (b).
      Because Sydor has not raised a colorable void-sentence claim, he is not entitled
to a direct appeal, and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.